Atkinson, J.
It is not the law that the terms or effect of every written assignment of a negotiable promissory note may, as between the maker and the payee or persons taking with notice, be varied by parol merely because the written assignment by the payee is put on the back of the note. The contract of assignment, though written on the back of the note, -may be so complete as to convey to the transferee for his-own use an indefeasible title to the note, and in such instance parol evidence will not be admitted to vary the terms or effect of the contract of assignment. But the *634contract of assignment involved in this case is not of that character. The writing does not purport to state the whole contract, and therefore parol evidence is admissible to show the part of the contract that is omitted from the writing. Pryor v. Ludden & Bates, 134 Ga. 388 (67 S. E. 654, 38 L. R. A. (N. S.) 267); Bond v. Perrin, 145 Ga. 300 (88 S. E. 954). The written assignment says “ for value received.” These words relate to the consideration, and show affirmatively that the writing omits to set forth the real or specific consideration moving the parties to the agreement. It is necessary to look to extrinsic evidence to see what is the consideration.' Being let into this inquiry, it is competent to show by parol in this case that the consideration of the transfer was the undertaking of the transferee to collect the notes for use of the transferer.